SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

951
CA 14-00404
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF AARON HAURI,
CLAIMANT-RESPONDENT,

                      V                                           ORDER

SPRINGVILLE-GRIFFITH INSTITUTE CENTRAL SCHOOL
DISTRICT, RESPONDENT-APPELLANT.


HODGSON RUSS LLP, BUFFALO (JILL L. YONKERS OF COUNSEL), FOR
RESPONDENT-APPELLANT.

CHIACCHIA & FLEMING, LLP, HAMBURG (DANIEL J. CHIACCHIA OF COUNSEL),
FOR CLAIMANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Shirley
Troutman, J.), entered July 9, 2013. The order, insofar as appealed
from, granted claimant’s application for leave to serve a late notice
of claim.

     Now, upon reading and filing the stipulation withdrawing appeal
signed by the attorneys for the parties on June 12 and 30, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    September 26, 2014                  Frances E. Cafarell
                                                Clerk of the Court